Conley Byrd, Justice. Appellants Steve Cassidy and Harry Jack Robel while inmates of the Pulaski County Penal Farm were charged with attempting to burn a building contrary to Ark. Stat. Ann. § 41-504 (Repl. 1964). On October 4, 1972, the jury found them guilty and assessed their punishment at 5 years imprisonment in the State Department of Corrections. For reversal they contend that State’s Instruction No. 1 as amended was abstract and that it contained an inherently erroneous statement of the law in that no mention was made of the value of personal property necessary to constitute a felony. We find no merit in the contentions now raised. The objections now raised were not made in the trial court and we have often held that we will not consider alleged errors raised for the first time on appeal. Furthermore, since December 31, 1971, Rule XIII of Uniform Rules for Circuit and Chancery Courts, adopted pursuant to Acts 1971, No. 470, specifically provides that: “No party may assign as error the giving or failure to give an instruction to a jury unless he objects there to before or at the time the instruction is given, stating distinctly the matter to which he objects and the grounds for his objection. ...” See 251 Ark. 1117. Affirmed.